EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the sale of shares on the NASDAQ Global Market.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 7/29/20111 Sale 8/1/20112 Sale 8/2/2011 Sale 8/3/20113 Sale 8/4/20114 Sale 1 This transaction was executed in multiple trades at prices ranging from $15.10 - 15.51. 2 This transaction was executed in multiple trades at prices ranging from $14.90 - 15.12. 3 This transaction was executed in multiple trades at prices ranging from $14.90 - 15.01. 4 This transaction was executed in multiple trades at prices ranging from $14.95 - 15.21.
